REGENT PACIFIC

Management Corporation

 

425 California Street, Suite 1310

San Francisco, CA 94104

(415) 391-8500

Fax: (415) 391-8539

 

575 Lexington Avenue, Suite 400

New York, New York, 10022

(212) 935-6760

Fax: (212) 935-6766

 

 

Exhibit 10.44

 

 

 

October 5, 2001

 

 

Mr. Jim D. Kever, Director

Mr. Kevin S. Moore, Director

Mr. Richard C. Spalding, Director

Oversight Committee of the Board of Directors

3D Systems Corporation

26081 Avenue Hall

Valencia, CA 91355

 

Dear Messrs. Kever, Moore and Spalding:

 

RE:                            Second Amendment to Employment Agreement between
Gary J. Sbona and 3D Systems Corporation

 

This Amendment to Employment Agreement sets forth certain amendments to the
Employment Agreement between Gary J. Sbona (“Sbona”), and 3D Systems
Corporation, a Delaware corporation, and its wholly owned and controlled
subsidiaries (collectively, “3D Systems”), dated September 9, 1999, (the
“Original Employment Agreement”).  Except for the amendments expressly contained
herein, the Original Employment Agreement shall remain in full force and effect.

 

The paragraph of the Original Employment Agreement entitled “Term of Agreement”
is hereby amended in its entirety as follows:

 

“Term of agreement:  The term of this agreement (the “Term”) shall commence on
the Effective Date and shall terminate thirty-six (36) months thereafter (the
“Termination Date”), unless sooner terminated as provided herein.  Employer and
Employee may, upon mutual agreement, elect to continue Employee’s employment on
an at will basis (meaning that either the Employee of Employer may terminate the
employment relationship at any time with or without cause or notice), after the
initial term of this agreement.”

 

 

--------------------------------------------------------------------------------


 

A new paragraph regarding stock options is hereby added to the Original Option
Agreement following the first paragraph of section 11.  It reads in its entirety
as follows:

 

“Stock Options:  In addition to the initial stock option grant to Gary L. Sbona
as an inducement to employment, dated September 9, 1999, for three hundred fifty
thousand (350,000) shares of 3D Systems common stock, and in addition to the
option grant for an additional three hundred fifty thousand (350,000) shares of
3D Systems stock to Gary J. Sbona and/or his designee as of August 8, 2000, 3D
Systems agrees that as of the date this amendment is executed by the Special
Committee, 3D Systems will grant an option for three hundred fifty thousand
(350,000) shares of 3D systems common stock to Gary J. Sbona and/or his designee
at the average market price for the five (5) days prior to that date.  These
options are granted as an incentive to renew employment and shall vest and be
exercisable in a similar manner to the original option grant.”

 

Very truly yours,

 

 Gary J. Sbona

 

 

By:

/s/ GARY J. SBONA

 

Gary J. Sbona

 

 

 

THE FOREGOING IS HEREBY APPROVED AND AGREED TO:

 

 

 

DATED:

October 30, 2001

 

 

 

 

3D SYSTEMS CORPORATION

(Signifies full agreement with all terms and conditions)

 

 

 

BY:

/s/ JIM D. KEVER

 

Name: Jim D. Kever

Title: Director

 

 

 

BY:

/s/ KEVIN S. MOORE

 

Name: Kevin S. Moore

Title: Director

 

 

 

BY:

/s/ RICHARD C. SPALDING

 

Name: Richard C. Spalding

Title: Director

 

 

2

--------------------------------------------------------------------------------